FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                    September 20, 2018
                   UNITED STATES COURT OF APPEALS                   Elisabeth A. Shumaker
                                                                        Clerk of Court
                                TENTH CIRCUIT



 KENNETH RAY KENT,

              Plaintiff - Appellant,
 v.                                                      No. 18-1095
                                               (D.C. No. 1:16-CV-02178-NYW)
 COMMISSIONER, SSA,                                       (D. Colo.)

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.



      After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Kenneth Ray Kent filed a civil rights complaint under Title VII, asserting

unlawful discrimination (on the basis of age, race, and sex) and retaliation.

Nancy Berryhill, the Acting Commissioner of Social Security (“SSA”) moved to


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
dismiss Kent’s complaint under Fed. R. Civ. P. 12(b)(6), based on Kent’s failure

to meet the pleading requirements of Fed. R. Civ. P. 8 and his failure to allege

facts approximating the prima facie elements of his discrimination and retaliation

claims. In a thorough and well-stated order, the district court agreed with SSA’s

arguments and dismissed Kent’s complaint.

      The district court’s decision is soundly based on legal precedent and

principles and Kent’s brief on appeal offers no authority or argument that calls

the decision into question. Indeed, Kent’s opening brief does not even respond to

the district court’s order of dismissal. See Hernandez v. Starbuck, 69 F.3d 1089,

1093 (10th Cir. 1995) (“Because the appellant comes to the court of appeals as

the challenger, he bears the burden of demonstrating the alleged error and the

precise relief sought.”). Nor does Kent tie his appellate arguments, to the extent

any exist in his brief, to the facts and to relevant authorities. See Fed. R. App. P.

29(a)(9) (requiring that the appellant’s brief contain an argument supported by

citations to pertinent legal authorities and the parts of the record upon which the

appellant relies).

      Therefore, for those reasons set out above, this court exercises jurisdiction

pursuant to 28 U.S.C. § 1291 and AFFIRMS the district court’s judgment.

Furthermore, because Kent’s brief does not demonstrate “the existence of a

reasoned, nonfrivolous argument on the law and facts in support of the issues



                                         -2-
raised on appeal,” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991),

we DENY Kent’s request to proceed on appeal in forma pauperis.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                       -3-